Upon review of the record and the Industrial Commission file herein, the Full Commission finds that on January 2, 1998, defendants filed a Motion to Dismiss plaintiff's appeal on the grounds that plaintiff had failed to perfect his appeal. Defendants' motion alleged and the Full Commission finds that plaintiff gave notice of appeal to the Full Commission on August 11, 1997; plaintiff was notified that he had a time period of 25 days for filing a Form 44 (assignments of error) and brief after receipt of the transcript; plaintiff was mailed a copy of the transcript on October 10, 1997 and that plaintiff had not filed a Form 44 or brief by January 2, 1998.  The Full Commission issued an Order holding defendants' Motion to Dismiss in abeyance until the case could be heard by the Full Commission.
Plaintiff's counsel was allowed to withdraw on January 20, 1998 and plaintiff was mailed notice of the withdrawal, a set of instructions on how to perfect his appeal and a notice of continuance on January 21, 1998.  Plaintiff's case was continued from the February 2, 1998 Full Commission docket and reset for May 11, 1998.  The Industrial Commission's correspondence to plaintiff at his last known address was returned.  The Industrial Commission thereafter sent notice to plaintiff at the forwarding address given by the post office on February 3, 1998.
The Full Commission made reasonable efforts to notify plaintiff of the calendaring of his case for hearing.  The Full Commission was unable to locate the plaintiff.  Defendants filed a second Motion to Dismiss on May 8, 1998.
Upon the call of plaintiff's case for oral argument on May 11, 1998, plaintiff was not present and had not filed assignments of error or a brief.  The Full Commission is therefore of the opinion that defendants' Motion to Dismiss plaintiff's appeal should be granted.
IT IS THEREFORE ORDERED that plaintiff's appeal to the Full Commission from the July 23, 1997 Opinion and Award by Deputy Commissioner Hedrick denying his claim is hereby DISMISSED WITH PREJUDICE.
This the ___ day of June, 1998.
                                  S/ ________________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
S/ ______________________ LAURA K. MAVRETIC COMMISSIONER
S/ ______________________ RENÉE C. RIGGSBEE COMMISSIONER